            Case 1:20-mc-00222 Document 1 Filed 06/04/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



 MICHAELA BITTNER, ROGER CULLEN,
 ERIC FISHON, BARRY GOLIN, LAURA                         Case No.: 20-mc-222
 GONONIAN, ROBERT GUZIKOWSKI,
 KATHLEEN HEVENER, IRMA LAWRENCE,
 BRENT LONG, MARIA MAISTRO, PETER
 MALDINI, DENITRICE MARKS, MARY
 ANN MILLER, PAULA O’BRIEN, SUSAN
 RAAB, ADAM ROPP, RICHARD RYANS,
 JANEL SEMPRE, DAVID VIGGIANO, and
 BRYAN WALLACE

                    Plaintiffs,

        -against-

 INTERNATIONAL BUSINESS MACHINES
 CORPORATION,

                    Defendant.



          NOTICE OF MOTION TO COMPEL INTERNATIONAL BUSINESS
              MACHINES CORPORATION’S COMPLIANCE WITH
                 RULE 45(A)(1)(D) SUBPOENA DUCES TECUM

       PLEASE TAKE NOTICE that upon the Memorandum of Law in Support of Motion to

Compel International Business Machines Corporation’s Compliance with Rule 45(a)(1)(D)

Subpoena Duces Tecum, and the Attorney Declaration of Kelly K. Iverson, Esquire, in Support

of Motion to Compel International Business Machines Corporation’s Compliance with Rule

45(a)(1)(D) Subpoena Duces Tecum, along with the exhibits attached thereto, Plaintiffs

Michaela Bittner, Roger Cullen, Eric Fishon, Barry Golin, Laura Gononian, Robert Guzikowski,

Kathleen Hevener, Irma Lawrence, Brent Long, Maria Maistro, Peter Maldini, Denitrice Marks,

Mary Ann Miller, Paula O’Brien, Susan Raab, Adam Ropp, Richard Ryans, Janel Sempre, David
            Case 1:20-mc-00222 Document 1 Filed 06/04/20 Page 2 of 2



Viggiano, and Bryan Wallace, by and through their undersigned counsel, will and hereby move

this Court before a Judge to be determined and at a date and time to be determined by the Court,

for an Order Compelling International Business Machines Corporation’s Compliance with Rule

45(a)(1)(D) Subpoena Duces Tecum, and for any such further relief as the Court deems just and

proper.

                                                    Respectfully Submitted,

DATED: June 4, 2020                                 /s/    ____________________________
                                                    STEVEN NATHAN
                                                    HAUSFELD LLP
                                                    33 Whitehall Street, 14th Fl.
                                                    New York, NY 10004
                                                    T: 646-357-1100
                                                    F: 212-202-4322
                                                    snathan@hausfeld.com

                                                    GARY F. LYNCH
                                                    (To be admitted pro hac vice)
                                                    KELLY K. IVERSON
                                                    (To be admitted pro hac vice)
                                                    CARLSON LYNCH LLP
                                                    1133 Penn Avenue, 5th Floor
                                                    Pittsburgh, PA 15222
                                                    T: 412-322-9243
                                                    F: 412-231-0246
                                                    glynch@carlsonlynch.com

                                                    MARYBETH V. GIBSON
                                                    (To be admitted pro hac vice)
                                                    THE FINLEY FIRM, P.C.
                                                    3535 Piedmont Road
                                                    Building 14, Suite 230
                                                    Atlanta, Georgia 30305
                                                    T: 404.320.9979
                                                    mgibson@thefinleyfirm.com




                                                2
